DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 10, 19-22 in the reply filed on 3/1/2021 is acknowledged.
Applicant’s election without traverse of the species 11i as shown on page 193, line 3, in the reply filed on 3/1/2021 is acknowledged.
Status of the claims
	Claims 1-8, 10, 16-22 are pending. Claims 16-18 are withdrawn as not drawn to the elected group. Claims 1-8, 10, 19-22 are presented for examination on the merits.
Specification
The instant specification is missing Example 26 and Example 28. Appropriate renumbering is requested.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in page 224, line 9. The peptide IGSMSGLGC is missing the corresponding SEQ ID NO: identifier. Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
With regard to the written description requirement, the attention of the Applicant is directed to The Court of Appeals for the Federal Circuit which held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997), quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (bracketed material in original) [The claims at issue in University of California v. Eli Lilly defined the invention by function of the claimed DNA (encoding insulin)] (the case is referred to herein as “Lilly”). 
Additionally, it is noted that written description is legally distinct from enablement: “Although the two concepts are entwined, they are distinct and each is evaluated under separate legal criteria. The written description requirement, a question of fact, ensures that the inventor conveys to others that he or she had possession of the claimed invention; whereas, the enablement requirement, a question of law, ensures that the inventor conveys to others how to make and use the claimed invention.” See 1242 OG 169 (January 30, 2001) citing University of California v. Eli Lilly & Co.   
Although directed to DNA compounds, this Eli Lilly holding would be deemed to be applicable to any compound or a generic of compounds; which requires a representative sample of compounds and/or a showing of sufficient identifying characteristics; to demonstrate possession of the compound or generic(s). In this regard, applicant is further referred to University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997);  “Guidelines for Examination of Patent Applications Under the 35 USC 112, first paragraph, ‘Written Description’ Requirement” published in 1242 OG 168-178 (January 30, 2001); and Univ. Of Rochester v G. D. Searle and Co. 249 F. Supp. 2d 216 (W.D.N.Y. 2003) affirmed by the CAFC on February 13, 2004 (03-1304) publication pending.  
Additionally, Lilly sets forth a two part test for written description:
A description of a genus of cDNA’s may be achieved by means of a recitation of:
a representative number of cDNA’s, defined by nucleotide sequence, falling within the scope of the genus OR of a recitation of structural features common to the members of the genus.  
See Regents of the University of California v. Eli Lilly & Co. 119 F.3d 1559 (Fed. Cir. 1997) at 1569. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
 
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
            In the present instance, the claims are drawn to a controlled-release CNP agonist from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions and which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist. With respect to the term “CNP”, C-type natriuretic peptide is broadly defined in the instant specification (e.g., pages 6-13) as referring to all CNP polypeptides, including variants, analogs, orthologs, homologs , derivatives and fragments thereof that are characterized by regulating the growth, proliferation and differentiation of cartilaginous growth plate chondrocytes. The claims describe CNP agonists as preferably comprising small molecules, natural products, oligonucleotides, polypeptides and proteins. Examples provided of CNP peptides include SEQ ID NO:s 1-95, which have very diverse sequences lacking a core structure.  Further, the term “CNP” includes variants, analogs, orthologs, homologs, derivatives and fragments of CNP and also includes poly(amino acid) conjugates, having a backbone comprising, e.g., ester linkages such as depsipeptides (e.g., page 16). Further, the term “CNP polypeptide variant” refers to a polypeptide from the same species that differs from a reference CNP polypeptide. Preferably such reference CNP polypeptide is the sequence of SEQ ID NO: 24. In page 15, the term “CNP ortholog” is defined as CNP within two different species with sequences are related to each other via a common homologous CNP in ancestral species. The term “CNP homolog” refers to CNP of different organisms which perform the same functions in each organism and they may exhibit at least 40%  identity to a reference CNP polypeptide, preferably the CNP polypeptide of SEQ ID NO: 24 (page 15). Further, a CNP polypeptide fragment refers to any peptide comprising a contiguous span of a part of the amino acid sequence of a CNP polypeptide, preferably the polypeptide of SEQ ID NO: 24 (e.g., pages 15-16) and comprises more specifically at least 6 consecutive amino acids, more preferably of the peptide of SEQ ID NO: 24.  The Examples are drawn to: Synthesis of linker reagent 1f (pages 180-182), Example 2, drawn to the synthesis of NεK4/εK10-CNP mono-linker thiol 2, NεK4-CNP mono-linker thiol 2c and NεK10-CNP mono-linker thiol 2d; Example 3 is drawn to a synthesis of NαG1-CNP mono-linker thiol 3; Example 4, drawn to pegylation of CNP mon-linker thiols 2c, 2d and 3; Example 5, drawn to release kinetics of conjugates 4, 5, and 6; Example 6: drawn to synthesis of fluorescein labelled CNP-38 6d; example 7 is drawn to synthesis of DMb protected 6-mercaptohexanoic acid 7; Example 8 is drawn to synthesis of linker reagent 8c; Example 9 is drawn to synthesis of linker reagent 9; Example 10 is drawn to synthesis of reversible lys26- CNP-38 PEG2x20 kDa conjugate 10f; Example 11 is drawn to synthesis of reversible lys26 CNP-38 PEG4x10 kDa conjugate 1 li;  Example 12 is drawn to synthesis of permanent Lys26CNP-38 PEG4x1 kDA conjugate 12g; Example 13 is drawn to synthesis of PEG5kDa thiol 13c; Example 14 is drawn to synthesis of permanent N-terminal CNP-34 PEG 5 kDa conjugate 14e; Example 17 is drawn to synthesis of permanent Lys16CNP-34 PEG 5 kDa conjugate 17e; Example 18 is drawn to synthesis of permanent Lys22 CNP-34 PEG5Ka conjugate 18e; Example 19 is draw to synthesis of permanent Lys26 CNP-38 PEG 5kDA conjugate 19e; Example 20 is drawn to release kinetics in vitro of 10f and 1li: For conjugate 10f a release half life time of 8.5 d (± 1 d) was obtained. For conjugate 1li a release half life time of 9.5 d (± 1.5 d) was obtained; Example 21 is drawn to functional cGMP stimulation in NIH-3T3 cells with CNP variants for compounds 15e, 19e, 12g, 11i and 10f.  Example 22 is draw to NPR-C affinity assay of compounds 15e, 19e, 10f, 12 g, 11i, 31d; Example 23 is drawn to growth study of FVB mice after 5 weeks treatment with CNP-38 by daily subcutaneous bolus injection or by continuous subcutaneous injection. Example 24 is drawn to a pharmacokinetic study of permanent Lys26 CNP-38 PEG4x10 kDa conjugate 12 g in monkeys; Example 25 is drawn to a pharmacokinetic study of transient conjugates 10f and 11i in cynomolgus monkeys; Example 27 is drawn to a digest of CNP variants by Neutral Endopeptidase in vitro; Example 29 is drawn to synthesis of Asn-linker reagent 29b, Example 30 is drawn to synthesis of 4-arm-thiol-PEG 40kDa 30c, Example 31 is drawn to synthesis of conjugate 31d, Example 32 is drawn to alternative synthesis of Dmb protected 6-mercaptohexanoic acid 7, Example 33 is drawn to synthesis of linker reagent 33c, Example 34 is drawn to alternative synthesis of 11c, Example 35 is drawn to CNP-38 and conjugate 11i: evaluation of cardiovascular effects in the conscious mouse; Example 36 is drawn to pharmacokinetic profile of CNP-38 after subcutaneous single-dose administration to cynomolgus monkeys; Example 37 is drawn to pharmacokinetic profile of conjugate 11i after subcutaneous single-dose administration to cynomolgus monkeys; Example 38 is drawn to functional cGMP stimulation in NIH-3T3 cells with released CNP; Example 39 is drawn to alternative synthesis of 11 h. 
 	Although the Specification teaches that the instantly claimed genus of controlled-release CNP agonists having a release half-life of at least 6 hours under physiological conditions and which has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher protracted pharmacokinetic properties by incorporating pegylated linkers as identified in the Examples, there is no sufficient description for the broad genus claimed, which is only functionally defined and does not require any specific structure for both the CNP (e.g., CNP variants and derivatives) and does not require any specific structure for the controlled-release portion of the drug (e.g., beyond the specified pegylated cores).  Furthermore, the specification is silent as to any required structure of CNP agonist and the controlled-release portion that would be necessary to be effective in obtaining the instantly claimed release half-life and affinity to the NPR-C receptor, meaning that the specification fails to adequately describe what core structure is necessary for the CNP agonist broadly defined to comprise the instantly claimed function and activity.  Therefore, Applicant is using an inadequately described “CNP agonist” comprising variants and derivatives which are not described to understand the allowed substitutions, deletions, additions that can be made to still read upon a CNP agonist and that include small molecules, natural products, oligonucleotides, polypeptides, and proteins. Consequently, there is no teaching that would allow a person of skill in the art to determine a priori that the Applicant was in possession of the full scope of the claimed invention at the time of filing because there is no common structural attributes that can link together all of the claimed “CNP agonists”. 
While the general knowledge and level of skill in the art for a “CNP agonist” is evident, this knowledge and level of skill does not supplement the omitted description because specific, not general, guidance is needed for a “CNP agonist” including variants, analogs, orthologs, homologs, derivatives and fragments.  Since the disclosure fails to describe the common attributes or characteristics that identify all of the members of the genus or even a substantial portion thereof, and because the genus is vast and highly variant (e.g. any CNP agonist including the broadly defined variants, analogs, orthologs, homologs, derivatives and fragments, including variants, analogs, orthologs, homologs , derivatives and fragments thereof) and additional controlled-release modifications (e.g., pegylation as disclosed) the limited examples in the specification are insufficient to teach the entire genus.
The specification discloses only limited examples that are not representative of the claimed genus of a “controlled-release CNP agonists”; nor do the claims recite sufficient structural feature(s) which is(are) common to members of the genus sufficient to demonstrate possession of the genus of controlled-release CNP agonists. Therefore, the teachings in the specification are general teachings relating without guidance as to the individual components of the product. In addition, there are numerous analogues and derivatives of CNP that could be employed in the invention with little direction or guidance for one of skill in the art to practice the claimed invention. The expedient statements in the specification do not relate to an adequate disclosure or how to make and use the claimed invention. Consequently, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to adequately describe the vast genus. Thus, Applicant does not appear to be in possession of the claimed genus. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a controlled-release CNP agonist”, and the claim also recites “preferably comprises a CNP agonist selected from the group consisting of small molecules, natural products, oligonucleotides, polypeptides and proteins” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 10, 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Song (WO 2008/136611, cited in the IDS dated 8/27/2018). In the instant invention, applicants claim a controlled-release CNP agonist comprising from which CNP agonist is released with a release half-life of at least 6 hours under physiological conditions and which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist.
Song discloses a conjugate of natriuretic peptide, including CNP with a non-peptidic polymer PEG (as in instant claims 1-4 of Song) reading upon a controlled-release CNP agonist as in instant claim 1. Song discloses that: “The conjugate prepared according to the present invention can have an activity which varies depending on the sites to be linked to the BNP” (e.g., [0033]), Further: “For example, it can be coupled with an amino terminus, and other terminus other than the amino terminus, such as a carboxyl terminus, respectively, which indicates difference in the in vitro activity. The aldehyde reactive group selectively binds to an amino terminus at a low pH, and can bind to a lysine residue to form a covalent bond at a high pH, such as pH 9.0” [0034], Still further: “Further, a reactive amine group can be introduced to the site of amino acid residue to be modified in the native amino acid sequence to form a covalent bond using an aldehyde linker at the non-peptidyl polymer” [36], This clearly imply that the conjugation of the natriuretic peptide is not limited to the N- or C-terminus of the peptide and the conjugate can be formed at an internal site such as a Lys residue. Song discloses that: “If the BNP
peptide is to be coupled at a site other than the amino terminus, a reactive thiol group can be introduced to the site of amino acid residue to be modified in the native amino acid sequence to form a covalent bond using a maleimide linker at the non-peptidyl polymer”, e.g., [0035]. The covalent bond formed as illustrated by Song is a hydrolysable linker. This reads on the instant claim 1 meeting the structural limitations of the instantly claimed product.  Song discloses that the conjugation to PEG remarkably increased the blood half-life of NP peptides and hence the in-vivo efficacy sustaining effect of the peptide [65]. This reads on instant claims 2-10. Song discloses pharmaceutical composition of the CNP-PEG conjugates [0073] with an acceptable carrier (instant claim 10). The non-peptidyl polymer may be PEG, polypropylene glycol, polyoxyethylated polyols, PVA, polysaccharides, PLA, PLGA, etc. (e.g., [0060]. The non-peptidyl polymer and may have resistance to the proteolytic enzyme in a sufficient effect to increase the blood half-life of the active drug and it may be preferably of 1 -100 kDa or 1-20 kDA in molecular weight (e.g., [0061-62]). See Example 7 for increases in half-life, [0111-0116]. In [0073], the pharmaceutical composition comprising the conjugate includes solutions and reads upon nanoparticles (wherein the conjugates are nanoparticles), as in instant claim 6.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants. Thus, Song is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (“Wendt”, US 8,377,884,cited in the IDS dated 6/30/2020) in view of Jiang et al. (“Jiang”, Clin Chem, 2010, cited in the IDS dated 3/1/2021), Defrees, US 20040137557, cited in the IDS dated 3/1/2021) and Delgado et al. (“Delgado”, Drug Carrier Syst., 1992, cited in the IDS dated 6/30/2020).
In the instant invention, applicants claim a controlled-release CNP agonist comprising from which CNP agonist is released with a release half-life of at least 6 hours under physiological conditions and which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist.
Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims. Pharmaceutical compositions, unit dosage forms, carriers, etc. are found within column BO onward of the US Patent. Note that SEQ ID NO: 24 (CNP-38) is a 38-mer. The Markush of the '884 patent (see Claim 1) teaches a CNP agonist between the two cysteines, thus containing two serine amino acids (Ser3 and Ser18) for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. The CNP variants, or pharmaceutical compositions comprising them, can be administered to subjects in various ways such as, e.g., by injection subcutaneously, intravenously, intra-arterially, intraperitoneally, intramuscularly, intradermally, or intrathecally. In an embodiment, the CNP variants are administered by a single subcutaneous, intravenous, intra-arterial, intraperitoneal, intramuscular, intradermal or intrathecal injection once a day. The CNP variants can also be administered by direct injection at or near the site of disease. Further, the CNP variants can be administered by implantation of a depot at the target site of action (e.g., an abnormal or dysplasic bone). Alternatively, the CNP variants can be administered under the tongue (e.g., sublingual tablet) or by inhalation into the lungs (e.g., inhaler or aerosol spray), by delivery into the nasal cavity (e.g., intranasal spray), by delivery into the eye (e.g., eye drop), or by transdermal delivery (e.g., by means of a patch on the skin). The CNP variants may also be administered orally in the form of microspheres (reading upon instant claim 6), microcapsules, liposomes (uncharged or charged (e.g., cationic) reading upon instant claim 7), polymeric microparticles (e.g., polyamides), microemulsions, and the like. It would be clear to one skilled in the art that the compositions can also be administered by other modes, and determination of the most effective mode of administration of the compositions is within the skill of the skilled artisan.
Jiang teaches glycosylation, O-glycans, in CNP to which would occur in the ring portion of the molecule. There are two serines that meet the criteria for glycosylation sites. These serine amino acids are also within the ring of the peptide di-sulfide structure. Defrees teaches the use of polysaccharides as a water soluble polymer, which can be PEGylated. Further, Defrees incorporates the reference to Delgado for the benefits of PEGylation of poly-carbohydrates as well as poly-Sialic acid which also provides increased half-life protection, see [0106] and [0920].
Delgado teaches the beneficial uses and properties of PEG-linked proteins and peptides. Delgado also teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among 8) other properties of the PEG-protein conjugates. Unrelated PEG-proteins are shown to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG to the proteins, and that the PEG is determining the property. Delgado et al further teaches mono-pegylation, bi- and multiple-PEGylation, N-terminal PEGylation and PEGylation in ranges from 700 to 70,000 MW on the instant elected species.
	It would have been obvious to one of ordinary skill in the art to add carbohydrates as taught by Wendt and Defrees, and the PEGylate for the purpose of extending the half-life of the molecule. One would have been motivated to so as such a modification is positively recited alongside other commonly known modifications, such as PEGylation, in addition to polysaccharide being added. The benefits of Delgado, recited throughout the Degrees reference, implicitly and explicitly, have a wide range of benefits conferred to the molecule to which the PEG is attached. One would have had a reasonable expectation of success in making and using CNP carboxylated as these modification are taught in light of the stability they confer on the molecule, like that of PEGylation.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of dosing in the claimed in the claimed invention because these component are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal and pharmaceutical arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112,118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). In the instant case, dosing is not something that is guesswork, but one that requires a long and lengthy process between therapy and toxicity.
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398,127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976). In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,578. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘578 comprise overlapping subject matter. 
US ‘578 is drawn to a CNP prodrug comprising a CNP moiety –D, and a carrier moeity –Z that is conjugated through a moiety –L2- to a reversible prodrug linker moiety –L1- which reversible prodrug linker moiety –L1- is covalently and reversibly conjugated to –D; wherein –L2 – is a chemical bond or a spacer; and –Z comprises a branched polymer having a molecular weight of at least 10 kDa attached to a ring moeity of –D, wherein cleavage of –L1- releases –D in its free form. Dependent claims include further limitations on the polymer/carrier moiety, “pharmaceutical compositions comprising a CNP prodrug”;  “wherein -Z has a molecular weight of about 40 kDa”; “wherein -Z is of formula (h)  and …
each c1 is an integer independently ranging from about 200 to 250”; “wherein -D has the sequence of SEQ ID NO:24”; “wherein -D has the sequence of SEQ ID NO:24 and –L1- is conjugated to 
the amine functional group of the side chain of the lysine at position 26 of SEQ ID NO:24”; “wherein Z has a molecular weight ranging from 10 to 250 kDa”; “wherein Z has a molecular weight ranging from 12 to 100 kDa.” The CNP prodrugs read generally upon nanoparticles.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed reference.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Claims 8-9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,835,578 in view of Wendt et al. (“Wendt”, US 8,377,884, cited in the IDS dated 6/30/2020).
US ‘578 is relied upon as above.
US -578 does not expressly claim, e.g., microspheres or liposomes.
Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims. Pharmaceutical compositions, unit dosage forms, carriers, etc. are found within column BO onward of Wendt. Note that SEQ ID NO: 24 (CNP-38) is a 38-mer. The Markush of the '884 patent (see Claim 1) teaches a CNP agonist between the two cysteines, thus containing two serine amino acids (Ser3 and Ser18) for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. The CNP variants, or pharmaceutical compositions comprising them, can be administered to subjects in various ways such as, e.g., by injection subcutaneously, intravenously, intra-arterially, intraperitoneally, intramuscularly, intradermally, or intrathecally. In an embodiment, the CNP variants are administered by a single subcutaneous, intravenous, intra-arterial, intraperitoneal, intramuscular, intradermal or intrathecal injection once a day. The CNP variants can also be administered by direct injection at or near the site of disease. Further, the CNP variants can be administered by implantation of a depot at the target site of action (e.g., an abnormal or dysplasic bone). Alternatively, the CNP variants can be administered under the tongue (e.g., sublingual tablet) or by inhalation into the lungs (e.g., inhaler or aerosol spray), by delivery into the nasal cavity (e.g., intranasal spray), by delivery into the eye (e.g., eye drop), or by transdermal delivery (e.g., by means of a patch on the skin). The CNP variants may also be administered orally in the form of microspheres (reading upon instant claim 6), microcapsules, liposomes (uncharged or charged (e.g., cationic) reading upon instant claim 7), polymeric microparticles (e.g., polyamides), microemulsions, and the like. It would be clear to one skilled in the art that the compositions can also be administered by other modes, and determination of the most effective mode of administration of the compositions is within the skill of the skilled artisan.
It would have been obvious to deliver the compositions of US ‘578 as microspheres or liposomes. One of ordinary skill in the art would have been motivated to do so in view of the teachings of Wendt. One of ordinary skill in the art would have had a reasonable expectation of success given that US ‘578 and Wendt are directed to CNP agonists.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 1-8, 10, 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16 of copending Application No. 16/067,095 in view of Wendt et al. (“Wendt”, US 8,377,884, cited in the IDS dated 6/30/2020).
The instantly claimed invention and the invention of US ‘095 are drawn to overlapping subject matter. US ‘095 is drawn to a C-type natriuretic peptide (CNP) prodrug or a pharmaceutically acceptable salt thereof comprising a CNP moiety -D comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEP ID NO:96, provided the methionine at position 11 of SEP ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge; and a non-toxic carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to a side chain of an amino acid residue of said ring moiety of -D or to the backbone of said ring moiety of -D; and wherein -L2- is a chemical bond or a spacer. 
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed application.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims. Pharmaceutical compositions, unit dosage forms, carriers, etc. are found within column BO onward of Wendt. Note that SEQ ID NO: 24 (CNP-38) is a 38-mer. The Markush of the '884 patent (see Claim 1) teaches a CNP agonist between the two cysteines, thus containing two serine amino acids (Ser3 and Ser18) for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. The CNP variants, or pharmaceutical compositions comprising them, can be administered to subjects in various ways such as, e.g., by injection subcutaneously, intravenously, intra-arterially, intraperitoneally, intramuscularly, intradermally, or intrathecally. In an embodiment, the CNP variants are administered by a single subcutaneous, intravenous, intra-arterial, intraperitoneal, intramuscular, intradermal or intrathecal injection once a day. The CNP variants can also be administered by direct injection at or near the site of disease. Further, the CNP variants can be administered by implantation of a depot at the target site of action (e.g., an abnormal or dysplasic bone). Alternatively, the CNP variants can be administered under the tongue (e.g., sublingual tablet) or by inhalation into the lungs (e.g., inhaler or aerosol spray), by delivery into the nasal cavity (e.g., intranasal spray), by delivery into the eye (e.g., eye drop), or by transdermal delivery (e.g., by means of a patch on the skin). The CNP variants may also be administered orally in the form of microspheres (reading upon instant claim 6), microcapsules, liposomes (uncharged or charged (e.g., cationic) reading upon instant claim 7), polymeric microparticles (e.g., polyamides), microemulsions, and the like. It would be clear to one skilled in the art that the compositions can also be administered by other modes, and determination of the most effective mode of administration of the compositions is within the skill of the skilled artisan.
It would have been obvious to deliver the compositions of application ‘095 as microspheres or liposomes. One of ordinary skill in the art would have been motivated to do so in view of the teachings of Wendt. One of ordinary skill in the art would have had a reasonable expectation of success given that application ‘095 and Wendt are directed to CNP agonists.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 10, 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17,005,272 in view of Wendt et al. (“Wendt”, US 8,377,884, cited in the IDS dated 6/30/2020).
The instantly claimed invention and the invention of Application ‘272 are drawn to overlapping subject matter. Application ‘272 is drawn to a A CNP prodrug or a pharmaceutically acceptable salt thereof comprising
-    a CNP moiety -D; and
-    a carrier moiety -Z that is conjugated through a moiety -L2- to a reversible prodrug linker moiety -L1-, which reversible prodrug linker moiety -L1- is covalently and reversibly conjugated to -D;
wherein
-L2- is a chemical bond or a spacer; and
-Z is a polymer having a molecular weight of at least 10 kDa. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed application.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims. Pharmaceutical compositions, unit dosage forms, carriers, etc. are found within column BO onward of Wendt. Note that SEQ ID NO: 24 (CNP-38) is a 38-mer. The Markush of the '884 patent (see Claim 1) teaches a CNP agonist between the two cysteines, thus containing two serine amino acids (Ser3 and Ser18) for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. The CNP variants, or pharmaceutical compositions comprising them, can be administered to subjects in various ways such as, e.g., by injection subcutaneously, intravenously, intra-arterially, intraperitoneally, intramuscularly, intradermally, or intrathecally. In an embodiment, the CNP variants are administered by a single subcutaneous, intravenous, intra-arterial, intraperitoneal, intramuscular, intradermal or intrathecal injection once a day. The CNP variants can also be administered by direct injection at or near the site of disease. Further, the CNP variants can be administered by implantation of a depot at the target site of action (e.g., an abnormal or dysplasic bone). Alternatively, the CNP variants can be administered under the tongue (e.g., sublingual tablet) or by inhalation into the lungs (e.g., inhaler or aerosol spray), by delivery into the nasal cavity (e.g., intranasal spray), by delivery into the eye (e.g., eye drop), or by transdermal delivery (e.g., by means of a patch on the skin). The CNP variants may also be administered orally in the form of microspheres (reading upon instant claim 6), microcapsules, liposomes (uncharged or charged (e.g., cationic) reading upon instant claim 7), polymeric microparticles (e.g., polyamides), microemulsions, and the like. It would be clear to one skilled in the art that the compositions can also be administered by other modes, and determination of the most effective mode of administration of the compositions is within the skill of the skilled artisan.
It would have been obvious to deliver the compositions of application ‘272 as microspheres or liposomes. One of ordinary skill in the art would have been motivated to do so in view of the teachings of Wendt. One of ordinary skill in the art would have had a reasonable expectation of success given that US ‘272 and Wendt are directed to CNP agonists.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
Claims 1-8, 10, 19-20 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-2, 5-6, 9, 11, 20-21, 25-27 of copending Application No. 16/067,111 in view of Wendt et al. (“Wendt”, US 8,377,884, cited in the IDS dated 6/30/2020).
The instantly claimed invention and the invention of Application ‘111 are drawn to overlapping subject matter. Application ‘111 is drawn to a controlled-release CNP agonist comprising a CNP moiety comprising a ring moiety, wherein the ring moiety has the amino acid sequence of SEP ID NO:96. provided the methionine at position 11 of SEP ID NO:96 can be substituted with asparagine, the ring moiety being between two cysteine residues forming a disulfide bridge, and being conjugated to a polymer via a linker cleavable under physiological conditions in the absence of enzymes with a half-life of up to six months, wherein the polymer is water soluble and a branched polymer of at least 10 kDa, and conjugated via the linker to the ring moiety, or the polymer is water-insoluble, wherein the controlled-release CNP agonist releases the CNP agonist and wherein the controlled-release CNP agonist has an at least 5-fold longer degradation half-life in an in vitro neural endopeptidase (NEP) degradation assay than the corresponding released CNP agonist.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) "adapted to" or "adapted for" clauses; 
(B) "wherein" clauses; and 
(C) "whereby" clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case (MPEP 2111.04). In the instant case, the limitations “from which CNP agonist is release with a release half-life of at least 6 hours under physiological conditions”, “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 5-fold higher than the affinity of the corresponding free CNP agonist”, as in instant claim 1; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 20-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 19; “which controlled-release CNP agonist has an affinity, as defined by the IC50, to the NPR-C receptor that is at least 50-fold higher than the affinity of the corresponding free CNP agonist” as in instant claim 20; “from which CNP agonist is release with a release half-life of at least 24 hours under physiological conditions” as in instant claim 21; and “from which CNP agonist is release with a release half-life of at least 128 hours under physiological conditions” as in instant claim 22 would necessarily flow from the structure which overlaps the claimed invention. Moreover, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ affinity to the NPR-C receptor IC50, release half-life, and degree of water-solubility and/or water-insolubility as in instant claims 5 and 8 (within the claimed composition) differs and, if so, to what extent, from that of the discussed application.   See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.
Wendt teaches many CNP agonists that have enhanced half-life activity, see Table 4, Example 3 and 9, for example. The whole of the patent publication is relevant to the compounds of Claim 1 and their dependent claims. Pharmaceutical compositions, unit dosage forms, carriers, etc. are found within column BO onward of Wendt. Note that SEQ ID NO: 24 (CNP-38) is a 38-mer. The Markush of the '884 patent (see Claim 1) teaches a CNP agonist between the two cysteines, thus containing two serine amino acids (Ser3 and Ser18) for glycosylation (ring structures between the two cysteines, or the ring structure composed from the peptide between the disulfides. The CNP variants, or pharmaceutical compositions comprising them, can be administered to subjects in various ways such as, e.g., by injection subcutaneously, intravenously, intra-arterially, intraperitoneally, intramuscularly, intradermally, or intrathecally. In an embodiment, the CNP variants are administered by a single subcutaneous, intravenous, intra-arterial, intraperitoneal, intramuscular, intradermal or intrathecal injection once a day. The CNP variants can also be administered by direct injection at or near the site of disease. Further, the CNP variants can be administered by implantation of a depot at the target site of action (e.g., an abnormal or dysplasic bone). Alternatively, the CNP variants can be administered under the tongue (e.g., sublingual tablet) or by inhalation into the lungs (e.g., inhaler or aerosol spray), by delivery into the nasal cavity (e.g., intranasal spray), by delivery into the eye (e.g., eye drop), or by transdermal delivery (e.g., by means of a patch on the skin). The CNP variants may also be administered orally in the form of microspheres (reading upon instant claim 6), microcapsules, liposomes (uncharged or charged (e.g., cationic) reading upon instant claim 7), polymeric microparticles (e.g., polyamides), microemulsions, and the like. It would be clear to one skilled in the art that the compositions can also be administered by other modes, and determination of the most effective mode of administration of the compositions is within the skill of the skilled artisan.
It would have been obvious to deliver the compositions of application ‘111 as microspheres or liposomes. One of ordinary skill in the art would have been motivated to do so in view of the teachings of Wendt. One of ordinary skill in the art would have had a reasonable expectation of success given that US ‘111 and Wendt are directed to CNP agonists.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection.
Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 04/2021